Citation Nr: 1711240	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral pes planus. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.G.



ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from September 1963 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned at a September 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

The Board remanded the claim in October 2015, and it is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board apologizes for the delay, but additional development is required on the Veteran's claim to ensure he is afforded every possible consideration.

Specifically, remand is required to obtain an additional VA examination that includes joint testing of the feet in both active and passive motion, and in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  In this regard, Section 4.59 "is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements."  Southall-Norman v. McDonald, 28 Vet.App. 346 (2016).  As the VA examination reports of record do not comply with the requirements of 38 C.F.R. § 4.59, an updated examination is necessary.  The examiner should also render a retrospective opinion on the measurements required by 38 C.F.R. § 4.59 over the course of the appeal period.  Any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).  Finally, the issue of entitlement to a TDIU is inextricably intertwined to the outcome of the increased rating claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

2.  After any such records have been obtained, schedule the Veteran for a VA examination to determine the current severity of his pes planus.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner must test range of motion of both feet in (a) active motion, (b) passive motion, (c) weight-bearing, and (d) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since January 2007) of both feet in (a) active motion, (b) passive motion, (c) weight-bearing, and (d) nonweight-bearing.  A rationale for any opinions expressed should be set forth.  

3.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since January 2007 that he was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), refer the case to VA's Director of Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

4.  Then readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


